Citation Nr: 1602884	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and diagnosed at various times as dysthymic disorder, adjustment disorder with depressed mood, major depressive disorder and depression NOS.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran presented sworn testimony at a hearing before the undersigned in July 2009.  A transcript of that hearing is of record.

The Board reopened the Veteran's claim based upon the receipt of new and material evidence and remanded the case for further development in 2009.  The case was again remanded by the Board in June 2014.  

The Veteran's claim of service connection for depression has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran suffered from a traumatic brain injury and depression in service, and has suffered from psychiatric symptoms during the appeal period that are related to his condition during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, adjustment disorder with depressed mood, major depressive disorder and depression NOS, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for an acquired psychiatric disorder, diagnosed at various points as dysthymic disorder, adjustment disorder with depressed mood, major depressive disorder and depression NOS, is warranted.  As an initial matter, the Board notes that there is evidence of record suggesting that the Veteran had psychiatric symptoms prior to service; however, no psychiatric condition was noted at entry into service, nor is there clear and unmistakable evidence demonstrating that a psychiatric disorder both existed before acceptance and enrollment into service and was not aggravated by such service.  Thus, the presumption of soundness has not been rebutted, and the Veteran is presumed to be sound at entry into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

Service connection for a psychiatric disorder is appropriate.  The Veteran's service treatment records and a March 1998 Report of Examination show that he was treated for and diagnosed with dysthymia and depression in service.  His post-service treatment records show reports of ongoing depressive symptoms since his separation from service and diagnoses of dysthymic disorder, adjustment disorder with depressed mood, major depressive disorder and depression NOS based on those symptoms.  The Board notes the VA medical examiner's opinions that his psychiatric symptoms after service were related to various life situations rather than an injury or condition during service; nonetheless, all reasonable doubt should be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In any event, the Board notes that the Veteran was found to have suffered a traumatic brain injury (TBI) in service, for which service connection is in effect.  When a veteran has a service-connected TBI, 38 C.F.R. § 3.310(d) provides that absent clear evidence to the contrary, depression shall be held to be the proximate result of the service-connected TBI if manifest within 12 months of a mild TBI, or 3 years of a moderate or severe TBI.   The Board also notes that an October 2015 VA examiner opined that the Veteran's depression is worsened by his service-connected seizure disorder.  38 C.F.R. § 3.310(b).

Thus, for the reasons state above, service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, adjustment disorder with depressed mood, major depressive disorder and depression NOS, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, adjustment disorder with depressed mood, major depressive disorder and depression NOS, is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


